(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  TANZIN ET AL. v. TANVIR ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

   No. 19–71.      Argued October 6, 2020—Decided December 10, 2020
The Religious Freedom Restoration Act of 1993 (RFRA) was enacted in
  the wake of Employment Div., Dept. of Human Resources of Ore. v.
  Smith, 494 U. S. 872, to provide a remedy to redress Federal Govern-
  ment violations of the right to free exercise under the First Amend-
  ment. Respondents are practicing Muslims who sued under RFRA,
  claiming that federal agents placed them on the No Fly List for refus-
  ing to act as informants against their religious communities. They
  sought injunctive relief against the agents in their official capacities
  and monetary damages against the agents in their individual capaci-
  ties. As relevant here, the District Court found that RFRA does not
  permit monetary relief and dismissed their individual-capacity claims.
  The Second Circuit reversed, holding that RFRA’s remedies provision
  encompasses money damages against Government officials.
Held: RFRA’s express remedies provision permits litigants, when appro-
 priate, to obtain money damages against federal officials in their indi-
 vidual capacities. Pp. 3–9.
    (a) RFRA’s text provides that persons may sue and “obtain appro-
 priate relief against a government,” 42 U. S. C. §2000bb–1(c), includ-
 ing an “official (or other person acting under color of law) of the United
 States,” §2000bb–2(1). RFRA supplants the ordinary meaning of “gov-
 ernment” with a different, express definition that includes “official[s].”
 It then underscores that “official[s]” are “person[s].” Under RFRA’s
 definition, relief that can be executed against an “official . . . of the
 Unites States” is “relief against a government.” This reading is con-
 firmed by RFRA’s use of the phrase “persons acting under color of law,”
 which has long been interpreted by this Court in the 42 U. S. C. §1983
 context to permit suits against officials in their individual capacities.
 See, e.g., Memphis Community School Dist. v. Stachura, 477 U. S. 299,
2                           TANZIN v. TANVIR

                                  Syllabus

    305–306. Pp. 3–5.
       (b) RFRA’s term “appropriate relief” is “open-ended” on its face;
    thus, what relief is “ ‘appropriate’ ” is “inherently context dependent.”
    Sossamon v. Texas, 563 U. S. 277, 286. In the context of suits against
    Government officials, damages have long been awarded as appropriate
    relief, and though more limited today, they remain an appropriate
    form of relief. The availability of damages under §1983 is particularly
    salient here. When Congress first enacted RFRA, the definition of
    “government” included state and local officials. In order to reinstate
    the pre-Smith substantive protections of the First Amendment and the
    right to vindicate those protections by a claim, §2000bb(b), the reme-
    dies provision must have encompassed at least the same forms of relief
    authorized by §1983. Because damages claims have always been avail-
    able under §1983 for clearly established violations of the First Amend-
    ment, that means RFRA provides, as one avenue for relief, a right to
    seek damages against Government employees. The presumption in
    Sossamon, 563 U. S. 277, is inapplicable because this case does not in-
    volve sovereign immunity. Pp. 5–9.
894 F. 3d 449, affirmed.

  THOMAS, J., delivered the opinion of the Court, in which all other Mem-
bers joined, except BARRETT, J., who took no part in the consideration or
decision of the case.
                        Cite as: 592 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 19–71
                                    _________________


 FNU TANZIN, ET AL., PETITIONERS v. MUHAMMAD
                 TANVIR, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                               [December 10, 2020]

   JUSTICE THOMAS delivered the opinion of the Court.
   The Religious Freedom Restoration Act of 1993 (RFRA)
prohibits the Federal Government from imposing substan-
tial burdens on religious exercise, absent a compelling in-
terest pursued through the least restrictive means. 107
Stat. 1488, 42 U. S. C. §2000bb et seq. It also gives a person
whose religious exercise has been unlawfully burdened the
right to seek “appropriate relief.” The question here is
whether “appropriate relief ” includes claims for money
damages against Government officials in their individual
capacities. We hold that it does.
                               I
                              A
  RFRA secures Congress’ view of the right to free exercise
under the First Amendment, and it provides a remedy to
redress violations of that right. Congress passed the Act in
the wake of this Court’s decision in Employment Div., Dept.
of Human Resources of Ore. v. Smith, 494 U. S. 872, 885–
890 (1990), which held that the First Amendment tolerates
neutral, generally applicable laws that burden or prohibit
2                     TANZIN v. TANVIR

                      Opinion of the Court

religious acts even when the laws are unsupported by a nar-
rowly tailored, compelling governmental interest. See
§2000bb(a). RFRA sought to counter the effect of that hold-
ing and restore the pre-Smith “compelling interest test” by
“provid[ing] a claim . . . to persons whose religious exercise
is substantially burdened by government.” §§2000bb(b)(1)–
(2). That right of action enables a person to “obtain appro-
priate relief against a government.” §2000bb–1(c). A “ ‘gov-
ernment’ ” is defined to include “a branch, department,
agency, instrumentality, and official (or other person acting
under color of law) of the United States.” §2000bb–2(1).
                               B
   Respondents Muhammad Tanvir, Jameel Algibhah, and
Naveed Shinwari are practicing Muslims who claim that
Federal Bureau of Investigation agents placed them on the
No Fly List in retaliation for their refusal to act as inform-
ants against their religious communities. Respondents
sued various agents in their official capacities, seeking re-
moval from the No Fly List. They also sued the agents in
their individual capacities for money damages. According
to respondents, the retaliation cost them substantial sums
of money: airline tickets wasted and income from job oppor-
tunities lost.
   More than a year after respondents sued, the Department
of Homeland Security informed them that they could now
fly, thus mooting the claims for injunctive relief. The Dis-
trict Court then dismissed the individual-capacity claims
for money damages, ruling that RFRA does not permit mon-
etary relief.
   The Second Circuit reversed. 894 F. 3d 449 (2018). It
determined that RFRA’s express remedies provision, com-
bined with the statutory definition of “Government,” au-
thorizes claims against federal officials in their individual
capacities. Relying on our precedent and RFRA’s broad pro-
tections for religious liberty, the court concluded that the
                  Cite as: 592 U. S. ____ (2020)              3

                      Opinion of the Court

open-ended phrase “appropriate relief ” encompasses
money damages against officials. We granted certiorari,
589 U. S. ___ (2019), and now affirm.
                              II
  As usual, we start with the statutory text. E.g., Mission
Product Holdings, Inc. v. Tempnology, LLC, 587 U. S. ___,
___ (2019) (slip op., at 8). A person whose exercise of reli-
gion has been unlawfully burdened may “obtain appropri-
ate relief against a government.” 42 U. S. C. §2000bb–1(c).
                                 A
   We first have to determine if injured parties can sue Gov-
ernment officials in their personal capacities. RFRA’s text
provides a clear answer: They can. Persons may sue and
obtain relief “against a government,” §2000bb–1(c), which
is defined to include “a branch, department, agency, instru-
mentality, and official (or other person acting under color of
law) of the United States.” §2000bb–2(1) (emphasis added).
   The Government urges us to limit lawsuits against offi-
cials to suits against them in their official, not personal, ca-
pacities. A lawsuit seeking damages from employees in
their individual capacities, the Government argues, is not
really “against a government” because relief “can be exe-
cuted only against the official’s personal assets.” Kentucky
v. Graham, 473 U. S. 159, 166 (1985).
   The problem with this otherwise plausible argument is
that Congress supplanted the ordinary meaning of “govern-
ment” with a different, express definition. “ ‘When a statute
includes an explicit definition, we must follow that defini-
tion,’ even if it varies from a term’s ordinary meaning.” Dig-
ital Realty Trust, Inc. v. Somers, 583 U. S. ___, ___ (slip op.,
at 9) (quoting Burgess v. United States, 553 U. S. 124, 130
(2008)). For example, if a statute defines a “State” to in-
clude territories and districts, that addition to the plain
meaning controls. See, e.g., 15 U. S. C. §267. So too here.
4                     TANZIN v. TANVIR

                      Opinion of the Court

A “government,” under RFRA, extends beyond the term’s
plain meaning to include officials. And the term “official”
does not refer solely to an office, but rather to the actual
person “who is invested with an office.” 10 Oxford English
Dictionary 733 (2d ed. 1989). Under RFRA’s definition, re-
lief that can be executed against an “official . . . of the
United States” is “relief against a government.” 42 U. S. C.
§§2000bb–1(c), 2000bb–2(1).
   Not only does the term “government” encompass officials,
it also authorizes suits against “other person[s] acting un-
der color of law.” §2000bb–2(1). The right to obtain relief
against “a person” cannot be squared with the Govern-
ment’s reading that relief must always run against the
United States. Moreover, the use of the phrase “official (or
other person . . . )” underscores that “official[s]” are treated
like “person[s].” Ibid. (emphasis added). In other words,
the parenthetical clarifies that “a government” includes
both individuals who are officials acting under color of law
and other, additional individuals who are nonofficials act-
ing under color of law. Here, respondents sued the former.
   The legal “backdrop against which Congress enacted”
RFRA confirms the propriety of individual-capacity suits.
Stewart v. Dutra Constr. Co., 543 U. S. 481, 487 (2005). The
phrase “persons acting under color of law” draws on one of
the most well-known civil rights statutes: 42 U. S. C. §1983.
That statute applies to “person[s] . . . under color of any
statute,” and this Court has long interpreted it to permit
suits against officials in their individual capacities. See,
e.g., Memphis Community School Dist. v. Stachura, 477
U. S. 299, 305–306, and n. 8 (1986). Because RFRA uses
the same terminology as §1983 in the very same field of civil
rights law, “it is reasonable to believe that the terminology
bears a consistent meaning.” A. Scalia & B. Garner, Read-
ing Law: The Interpretation of Legal Texts 323 (2012). A
suit against an official in his personal capacity is a suit
against a person acting under color of law. And a suit
                  Cite as: 592 U. S. ____ (2020)             5

                      Opinion of the Court

against a person acting under color of law is a suit against
“a government,” as defined under RFRA. §2000bb–1(c).
                               B
   The question then becomes what “appropriate relief ” en-
tails. Without a statutory definition, we turn to the
phrase’s plain meaning at the time of enactment. See FCC
v. AT&T Inc., 562 U. S. 397, 403 (2011). “Appropriate”
means “[s]pecially fitted or suitable, proper.” 1 Oxford Eng-
lish Dictionary, at 586; see also Merriam-Webster’s Colle-
giate Dictionary 57 (10th ed. 1996) (“especially suitable or
compatible”). Because this language is “open-ended” on its
face, what relief is “ ‘appropriate’ ” is “inherently context
dependent.” Sossamon v. Texas, 563 U. S. 277, 286 (2011)
(interpreting identical language).
   In the context of suits against Government officials, dam-
ages have long been awarded as appropriate relief. In the
early Republic, “an array of writs . . . allowed individuals to
test the legality of government conduct by filing suit
against government officials” for money damages “payable
by the officer.” Pfander & Hunt, Public Wrongs and Private
Bills: Indemnification and Govt Accountability in the Early
Republic, 85 N. Y. U. L. Rev. 1862, 1871–1875 (2010); see
id., at 1875, n. 52 (collecting cases). These common-law
causes of action remained available through the 19th cen-
tury and into the 20th. See, e.g., Little v. Barreme, 2 Cranch
170 (1804); Elliott v. Swartwout, 10 Pet. 137 (1836); Mitch-
ell v. Harmony, 13 How. 115 (1852); Buck v. Colbath, 3
Wall. 334 (1866); Belknap v. Schild, 161 U. S. 10 (1896);
Philadelphia Co. v. Stimson, 223 U. S. 605, 619–620 (1912)
(“The exemption of the United States from suit does not pro-
tect its officers from personal liability to persons whose
rights of property they have wrongfully invaded”).
   Though more limited, damages against federal officials
remain an appropriate form of relief today. In 1988 the
Westfall Act foreclosed common-law claims for damages
6                     TANZIN v. TANVIR

                      Opinion of the Court

against federal officials, 28 U. S. C. §2679, but it left open
claims for constitutional violations and certain statutory vi-
olations. §§2679(b)(2)(A)–(B). Indeed, the Act expressly
contemplates that a statute could authorize an action for
damages against Government employees. §2679(b)(2)(B)
(explaining that the displacement of remedies “does not ex-
tend or apply to a civil action against an employee of the
Government . . . which is brought for a violation of a statute
of the United States under which such action against an in-
dividual is otherwise authorized”).
   Damages are also commonly available against state and
local government officials. In 1871, for example, Congress
passed the precursor to §1983, imposing liability on any
person who, under color of state law, deprived another of a
constitutional right. 17 Stat. 13; see also Myers v. Ander-
son, 238 U. S. 368, 379, 383 (1915) (affirming award of dam-
ages against state election officials). By the time Congress
enacted RFRA, this Court had interpreted the modern ver-
sion of §1983 to permit monetary recovery against officials
who violated “clearly established” federal law. E.g., Procu-
nier v. Navarette, 434 U. S. 555, 561–562 (1978); Siegert v.
Gilley, 500 U. S. 226, 231 (1991).
   This availability of damages under §1983 is particularly
salient in light of RFRA’s origins. When first enacted,
RFRA defined “ ‘government’ ” to include an “official (or
other person acting under color of law) of the United States,
a State, or a subdivision of a State.” 107 Stat. 1489 (empha-
sis added). It made no distinction between state and federal
officials. After this Court held that RFRA could not be en-
forced against the States, see City of Boerne v. Flores, 521
U. S. 507, 511 (1997), Congress narrowly amended the def-
inition “by striking ‘a State, or a subdivision of a State.’ ”
114 Stat. 806. That context is important because RFRA
made clear that it was reinstating both the pre-Smith sub-
stantive protections of the First Amendment and the right
to vindicate those protections by a claim. §2000bb(b).
                  Cite as: 592 U. S. ____ (2020)            7

                      Opinion of the Court

There is no doubt that damages claims have always been
available under §1983 for clearly established violations of
the First Amendment. See, e.g., Sause v. Bauer, 585 U. S.
___ (2018) (per curiam) (reversing grant of qualified im-
munity in a case seeking damages under §1983 based on
alleged violations of free exercise rights and Fourth Amend-
ment rights); Murphy v. Missouri Dept. of Corrections, 814
F. 2d 1252, 1259 (CA8 1987) (remanding to enter judgment
for plaintiffs on a §1983 free speech and free exercise claims
and to determine and order “appropriate relief, which . . .
may, if appropriate, include an award” of damages). Given
that RFRA reinstated pre-Smith protections and rights,
parties suing under RFRA must have at least the same av-
enues for relief against officials that they would have had
before Smith. That means RFRA provides, as one avenue
for relief, a right to seek damages against Government em-
ployees.
   A damages remedy is not just “appropriate” relief as
viewed through the lens of suits against Government em-
ployees. It is also the only form of relief that can remedy
some RFRA violations. For certain injuries, such as re-
spondents’ wasted plane tickets, effective relief consists of
damages, not an injunction. See, e.g., DeMarco v. Davis,
914 F. 3d 383, 390 (CA5 2019) (destruction of religious prop-
erty); Yang v. Sturner, 728 F. Supp. 845 (RI 1990), opinion
withdrawn 750 F. Supp. 558 (RI 1990) (autopsy of son that
violated Hmong beliefs). Given the textual cues just noted,
it would be odd to construe RFRA in a manner that prevents
courts from awarding such relief. Had Congress wished to
limit the remedy to that degree, it knew how to do so. See,
e.g., 29 U. S. C. §1132(a)(3) (providing for “appropriate eq-
uitable relief ”); 42 U. S. C. §2000e–5(g)(1) (providing for
“equitable relief as the court deems appropriate”); 15
U. S. C. §78u(d)(5) (providing for “any equitable relief that
8                          TANZIN v. TANVIR

                           Opinion of the Court

may be appropriate or necessary”).*
   Our opinion in Sossamon does not change this analysis.
Sossamon held that a State’s acceptance of federal funding
did not waive sovereign immunity to suits for damages un-
der a related statute—the Religious Land Use and Institu-
tionalized Persons Act of 2000—which also permits “ ‘appro-
priate relief.’ ” 563 U. S., at 280, 282. The obvious
difference is that this case features a suit against individu-
als, who do not enjoy sovereign immunity.
   The Government also posits that we should be wary of
damages against government officials because these
awards could raise separation-of-powers concerns. But this
exact remedy has coexisted with our constitutional system
since the dawn of the Republic. To be sure, there may be
policy reasons why Congress may wish to shield Govern-
ment employees from personal liability, and Congress is
free to do so. But there are no constitutional reasons why
we must do so in its stead.
   To the extent the Government asks us to create a new
policy-based presumption against damages against individ-
ual officials, we are not at liberty to do so. Congress is best
suited to create such a policy. Our task is simply to inter-
pret the law as an ordinary person would. Although back-
ground presumptions can inform the understanding of a
word or phrase, those presumptions must exist at the time
of enactment. We cannot manufacture a new presumption
now and retroactively impose it on a Congress that acted 27
years ago.

——————
  * Both the Government and respondents agree that government offi-
cials are entitled to assert a qualified immunity defense when sued in
their individual capacities for money damages under RFRA. Indeed, re-
spondents emphasize that the “qualified immunity defense was created
for precisely these circumstances,” Brief for Respondents 22, and is a
“powerful shield” that “protects all but the plainly incompetent or those
who flout clearly established law,” Tr. of Oral Arg. 42; see District of Co-
lumbia v. Wesby, 583 U. S. ___, ___–___ (2018) (slip op., at 13–15).
                  Cite as: 592 U. S. ____ (2020)             9

                      Opinion of the Court

                         *     *     *
  We conclude that RFRA’s express remedies provision per-
mits litigants, when appropriate, to obtain money damages
against federal officials in their individual capacities. The
judgment of the United States Court of Appeals for the Sec-
ond Circuit is affirmed.
                                              It is so ordered.

  JUSTICE BARRETT took no part in the consideration or
decision of this case.